Kruse, J.:
In November, 1908, the Commissioner of Agriculture laid a quarantine upon Erie county and certain adjoining counties against the contagious and infectious animal disease known as “foot and mouth disease,” and called upon the relator, the sheriff of Erie county, to enforce said quarantine and furnish the necessary special deputy sheriffs to assist in the enforcement of the orders and regulations of the Commissioner, as the Commissioner had the right to do under the Agricultural Law (Laws of 1893, chap. 338, § 65, as amd. by Laws of 1900, chap. 118, and Laws of 1901, chap. 321).
Pursuant to such declaration and order, the sheriff did appoint deputy sheriffs for that purpose, no other official duties being performed by them. One of such deputies was John L. Grebe. The reasonable charge for the services so performed by him was three dollars a day, which was paid by the sheriff, the relator. The sheriff presented his claim therefor to the auditor of the county, who submitted the same to the board of supervisors, but the board declined and refused to audit the same upon the ground that it was not a charge against the county, but a State charge. Thereafter the relator presented his claim to the Comptroller of the State, who refused to audit the same upon the ground that it was not a State charge, but a county charge. Thereupon the sheriff applied for a peremptory writ of mandamus requiring the board of supervisors to audit his claim. The application was denied at Special Term upon the ground that the claim was a charge against the State, and not *14against the county. From the order denying the application tjiis appeal is taken.
The sheriff receives a stated annual salary and certain fees, besides his necessary disbursements. (Laws of 1891, chap. 108, as amd. by Laws of 1896, chap. 104, and Laws of 1902, chap. 345; Matter of Beck, 157 N. Y. 151.) That he was required to thus aid the Commissioner of Agriculture and appoint deputies, and that the services so rendered were necessary and the amount paid therefor reasonable is not controverted. The sheriff is, therefore, entitled to be reimbursed for the moneys so expended by him, and if a county charge it must be paid by the county. Section 230 of the former County Law defines what are county charges, among others moneys necessarily expended by any county officer in executing the duties of his office in cases in which no specific compensation for such services is provided by law. (See Gen. Laws, chap. 18 [Laws of 1892, chap. 686], § 230, subd. 9, as amd. by Laws of 1906, chap. 74.) These provisions were revised in subdivision 9 of section .240 of the present County Law. (Consol. Laws, chap. 11; Laws of 1909, chap. 16.) Section 185 of the former County Law provides, however, that when a sheriff shall be required by any statute to perform any service in behalf of the People of this State, and for their benefit, which shall not be made chargeable by law to his county, or to some officer, body or person, his account for such services shall be audited by the Comptroller and paid out of the State treasury, and this provision was re-enacted in section 185 of the present County Law. Section 70b of the former Agricultural Law (Gen. Laws, chap. 33 [Laws of 1893, chap. 338], § 67, as amd. by Laws of 1901, chap. 321), as it was when the services were rendered, and section 103 of the present Agricultural Law (Consol. Laws, chap. 1; Laws of 1909, chap. 9), as it was when this proceeding was commenced, provided that all expenses incurred by the Commissioner in carrying out the provisions of the article (under which the Commissioner acted) and in performing the duties therein devolved upon him, shall be audited by the Comptroller as extraordinary expenses of the Department of Agriculture, and paid out of any moneys in the treasury appropriated for such purposes, and in 1908 an appropriation of $70,000 was made by the Legislature for enforcing the provisions relating to the diseases of domestic animals. (Laws of 1908, chap. 466.) Dur*15ing the present year the Agricultural Law has been amended so as to specifically provide that the expenses incurred by the sheriff in carrying out and enforcing any notice, order or regulation of the Commissioner of Agriculture, in a case like this, shall be a county charge. (Consol. Laws, chap. 1 [Laws of 1909, chap. 9], § 96, as amd. by Laws of 1909, chap. 352.)
It seems clear that until this amendment was passed expenses such as the relator incurred were chargeable to the State and not to the county.
The order should, therefore, be affirmed,* with costs.
All concurred.
Order affirmed, with costs.